OPINION — AG — UNDER 70 O.S. 1979 Supp. 18-110 [70-18-110], THE STATE BOARD OF EDUCATION IS REQUIRED TO REDUCE STATE AID TO A LOCAL SCHOOL DISTRICT IF THE DISTRICT DOES NOT MAINTAIN SCHOOL FOR A FULL TERM. THE LOCAL SCHOOL DISTRICT MAY MAINTAIN SCHOOL FOR LESS THAN A FULL TERM IF CONDITIONS EXIST WHICH MAKES MAINTENANCE IMPOSSIBLE, BUT THE DISTRICT'S STATE AID MUST STILL BE REDUCED IF IT DOESN'T MEET THE REQUIREMENT OF A FULL SCHOOL TERM. (CUT SHORT A SCHOOL DAY, EARLY DISMISSAL) CITE: 70 O.S. 1979 Supp. 1-109 [70-1-109], 70 O.S. 1971 1-111 [70-1-111], 70 O.S. 1971 18-103 [70-18-103], 70 O.S. 1979 Supp. 18-101 [70-18-101], (KAY HARLEY JACOBS) FILENAME: m0010008 Representative Helen Arnold Attorney General of Oklahoma — Opinion November 26, 1980 JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA The Attorney General is in receipt of your request for an official opinion wherein you ask the following questions: "1. May a school district be penalized in terms of reduced state aid based on average daily attendance if the local school board or administration had cut short a school day or days because said school board or administration has determined such action is necessary in order to protect the health and welfare of the students in that district? "2. If the answer to question No. 1 is yes, does the State De partment of Education have authority to review such cases on an individual basis and to determine what early dismissals were justified and which were not, and thus require the district to "make up" those days or lose state aid, where in the opinion of the State Department of Education the early dismissal was not justified? "3. If the local school board or administration does not have the authority to permit an early dismissal and if the State Department of Education does not have the authority to review these matters and to determine if the early dismissal was justified under the statute, then by whom should this determination be made?" Title 70 O.S. 1-109 [70-1-109] (1979) defines what shall constitute a school year and provides in pertinent part as follows: "A school year for all public schools in Oklahoma shall consist of at least ten (10) months of four (4) weeks each, during which time school shall actually be in session and instruction offered for not less than one hundred eighty (180) days. Provided, however, five (5) days may be used for attendance of professional meetings and teachers may be paid for a length of term in excess thereof, under conditions hereinafter outlined. A school district may maintain school for less than a full term only when conditions beyond the control of school authorities make impossible the maintenance of said term." Emphasis added Under this provision, if there are conditions beyond the school district's control, then school may be held for less than the full term of 180 days.  At 70 O.S. 1-111 [70-1-111] (1971), a school day is defined as follows: "A school day for any group of pupils shall consist of not less than six (6) hours devoted to school activities, except that a school day for nursery, kindergarten, first grade and senior high school groups shall be defined by the State Board of Education. Not more than one school day shall be counted for attendance purposes in any twenty-four-hour period. Pupils absent from school in which they are regularly enrolled may be considered as being in attendance if the reason for such absence is to participate in scheduled school activities under the direction and supervision of a regular member of the faculty.  Based on foregoing provisions, a full term of school consists of not less than 180 days, with each day consisting of not less than six hours with certain exceptions for specific grades.  Your question seeks a determination of whether a school district can lose state aid if school has been cut short due to conditions which the local administration feels would endanger the students. State aid to schools is regulated by statute at 70 O.S. 18-101 [70-18-101] et seq. (1979). The formula for apportioning state aid to local schools has as a factor, the average daily attendance of the school. 70 O.S. 18-110 [70-18-110] allows for adjustments and limitations on state aid to local districts and provides in pertinent part as follows: "C. A full term of school under the provisions of this article shall consist of ten (10) school months in which school has been in session not less than one hundred eighty (180) days; provided, however, that five (6) days may be used for attendance at professional meetings. Provided, further, that a school district may maintain school less than a full term only when other conditions beyond the control of school authorities make impossible the maintenance of said term, but shall have its State Aid reduced proportionately." Emphasis added Under this limitation on the use of state aid, the State Department of Education is required to reduce state aid to a local district if the district does not hold school for the full term, regardless of whether the circumstances under which school was dismissed were beyond the local district's control. The use of the word "shall" in a statute is commonly interpreted as a mandate or command. See Oklahoma Alcoholic Beverage Control Bd. v. Moss, Okl. 509 P.2d 666
(1973); Eason Oil Co. v. Corporation Comm'n., Okl.535 P.2d 283 (1975). In answer to your first question, a school district will lose a proportionate share of its state aid based on average daily attendance if school is not held for the full term, regardless of the circumstances.  In light of the answer to your first question, your second and third question can be answered together. 70 O.S. 18-103 [70-18-103] (1971) provides for apportionment and disbursement of state funds by the State Board of Education to the local districts in the amount which the district is qualified to receive. Pertinent qualifications are contained in 70 O.S. 1-109 [70-1-109] and 70 O.S. 1-111 [70-1-111] (1978) both of which are set forth above. Under 70 O.S. (1979) previously set forth, a local district may maintain school less than full term only when conditions beyond their control make impossible the maintenance of the full term. However, the Legislature has required the proportionate reduction of state aid by the State Board of Education, when less than full term is maintained. Thus, no discretion exists on the part of the State Board of Education to waive the reduction of state aid.  A local district may, under the statute, maintain school for less than a full-term only upon conditions which render maintenance impossible. Subject to the rules adopted by the State Board of Education and 70 O.S. 1-112 [70-1-112] (1971) regulating the teaching of school on Saturdays, a local district may be able to make up those days missed, and thus retain their proportionate share of state aid. However, in the event a local district does not meet the 180 days' requirement, the State Board of Education is not authorized to determine which dismissals were justified when determining whether to reduce state aid.  It is, therefore, the official opinion of the Attorney General that under 70 O.S. 18-110 [70-18-110] (1979) the State Board of Education is required to reduce state aid to a local school district if the district does not maintain school for a full term. The local district may maintain school for less than a full term if conditions exist which make maintenance impossible, but the district's state aid must still be reduced if it doesn't meet the requirements of a full school term.  (KAY HARLEY JACOBS) (ksg)